Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered November 15, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove beyond a reasonable doubt that the prosecution witnesses accurately and reliably identified him as the perpetrator. However, the defendant’s motion to dismiss for the failure to prove a prima facie case was not sufficiently specific to preserve this claim for appellate review (see, CPL 470.05 [2]; People v Johnson, 185 AD2d 247). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), without merit, or do not require reversal. Rosenblatt, J. P., Sullivan, Altman and Goldstein, JJ., concur.